Order, Supreme Court, Bronx County (Howard H. Sherman, J), entered January 4, 2013, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of the complaint was proper in this action where plaintiff fell while attempting to climb over a mound of snow that was piled by the curb in an effort to gain access to her parked car. There was a lack of evidence that defendant’s snow removal efforts made the sidewalk more dangerous (see Quintana v New York City Hous. Auth., 91 AD3d 578 [1st Dept 2012]). Nor is there evidence that any alleged negligence on defendant’s part was a proximate cause of plaintiff’s accident, where plaintiff testified that she elected to leave the cleared path to climb over the snow mound to get to her car (compare Dillard v New York City Hous. Auth., 112 AD3d 504 [1st Dept 2013]).
We have considered plaintiffs remaining arguments and find them unavailing.
Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Manzanet-Daniels and Gische, JJ.